819 S.W.2d 799 (1991)
TEXAS WATER COMMISSION and Chemical Waste Management, Inc., Petitioners,
v.
COALITION ADVOCATING A SAFE ENVIRONMENT, Respondent.
No. D-0713.
Supreme Court of Texas.
November 20, 1991.
Molly Cagle, Eva C. Ramos, Sue Snyder, Charles L. Berry, Dan Morales, and Nancy Olinger, Austin, for petitioners.
Mary W. Carter and James B. Blackburn, Jr., Houston, for respondent.
PER CURIAM.
After this Court granted writ of error on two applications in this case, the parties informed the Court that they had settled the issues between them. In a joint motion they request that the judgment and opinion of the court of appeals and the judgment of the district court be vacated, and that this cause be dismissed as moot. The motion does not state whether the parties have agreed to the allocation of costs.
The joint motion is granted. In accordance with the agreement of the parties, the judgment of the court of appeals and its opinion reported at 798 S.W.2d 639 are vacated; the judgment of the district court is vacated; and the cause is dismissed as moot. Exxon v. Butler, 619 S.W.2d 399 (Tex.1981); United Services Auto Ass'n v. Lederle, 400 S.W.2d 749 (Tex.1966); TEX. R.APP.P. 133(b). Costs are taxed against petitioners.
GAMMAGE, J., not sitting.